NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                       OCT 30 2017
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

GIOVANNI ARISTIDES DURAN, AKA                    No.   16-70469
Giovanni Duran,
                                                 Agency No. A094-316-243
                Petitioner,

 v.                                              MEMORANDUM*

JEFFERSON B. SESSIONS III, Attorney
General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                              Submitted October 23, 2017**

Before:      McKEOWN, WATFORD, and FRIEDLAND, Circuit Judges.

      Giovanni Aristides Duran, a native and citizen of El Salvador, petitions for

review of the Board of Immigration Appeals’ order dismissing his appeal from an

immigration judge’s decision denying his application for deferral of removal under

the Convention Against Torture (“CAT”). We have jurisdiction under 8 U.S.C.


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
§ 1252. We review for substantial evidence the agency’s factual findings, applying

the standards governing adverse credibility determinations created by the REAL

ID Act. Shrestha v. Holder, 590 F.3d 1034, 1039-40 (9th Cir. 2010). We deny the

petition for review.

      Substantial evidence supports the agency’s adverse credibility determination

based on Duran’s omission from his first two asylum applications of information

regarding the harm his brother experienced from the MS-13 gang. See Shrestha,
593 F.3d at 1047; Zamanov v. Holder, 649 F.3d 969, 973 (9th Cir. 2011) (an

applicant “present[ing] substantially different accounts of mistreatment in

successive asylum petitions” can constitute a material alteration sufficient to

support an adverse credibility finding). Duran’s explanations do not compel a

contrary conclusion. See Zamanov, 649 F.3d at 974.

      PETITION FOR REVIEW DENIED.




                                          2                                       16-70469